The Court.
The difference between this case and Bar-stow v. Savage Mining Co., 64 Cal. 388, is, that in this case the owner of the stock voluntarily delivered the indorsed certificate to the person who pledged it, while in that, the indorsed certificates were stolen from the owner of the stock. In this case the owner allowed another to assume the apparent ownership of the stock. In that, the owner did not allow another to assume the apparent ownership. The distinction is an important one, and brings this case within the rule stated in NcNeil v. Tenth National Bank, 46 N. Y. 325, cited approvingly in Barstow v. Savage Mining Co., supra ( Vide Ambrose v. Evans, 66 Cal.)
Judgment and order affirmed.